Schedule of Unaudited Quarterly and Fiscal Year 2010 Condensed Consolidated Data. (Adjusted to reflect the Auto Businesses' results in discontinued operations) Dollars in millions, except per share amounts Three Months Ended Twelve Months Ended September 30, 2009 December 31, 2009 March 31, 2010 June 30, 2010 June 30, 2010 As Reported Adjusted As Reported Adjusted As Reported Adjusted As Reported Adjusted As Reported Adjusted Net sales $ Cost of products sold Gross profit Selling and administrative expenses Advertising costs Research and development costs 27 26 29 29 30 30 33 33 Interest expense 36 36 37 37 34 34 32 32 Other expense, net 10 10 18 18 1 1 - - 29 29 Earnings from continuing operations before income taxes Income taxes on continuing operations 87 77 53 44 78 66 92 Earnings from continuing operations $ $ 93 $ $ $ Earnings from discontinued operations, net of tax 17 17 22 21 77 Net earnings $ Earnings per share Basic Continuing operations $ Discontinued operations - Basic net earnings per share $ Diluted Continuing operations $ Discontinued operations - Diluted net earnings per share $ Weighted average shares outstanding (in thousands) Basic Diluted
